03/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0059



                                  No. DA 21-0059

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

THOMAS RICHARD FERRIS,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including April 29, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 21 2022